NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-15 is the recitation in claim 1 of a curable composition comprising (a) a catechol-based organic compound capable of being denatured to quinone by oxidation; (b) an amine-based polymeric compound; and (c) an oxygen clathrate structure. 

The closest prior art references are the following:
Nithianandam et al., “Quinone Amine Polymers. IX. Attempts to Synthesize Polyamine-Benzoquinone Polymers using Air and Oxygen as Oxidizing Agents,” Journal of Applied Polymer Science, Vol. 42, pages 2385-2389, John Wiley & Sons, (1991).
Shimizu et al. (US 5,691,428)
Nguyen (US 6,146,497)
Hwang et al. (US 2014/0242870)
Lee et al. (US 9,433,699)
Nithianandam et al. teach a method for producing Jeffamine D-400 (a poly (oxypropylene) diamine): p-benzoquinone = 1:1 and later Jeffamine D-400: hydroquinone = 1:1 using air or oxygen as the oxidizing agent. See abstract. In the experimental, catechol is used as a catalyst and is reactive with Jeffamine D-400 (an amine-based polymeric compound). See page 2386, second full paragraph of Nithianandam et al. Nithianandam et al. fail to disclose the use of an oxygen clathrate structure in the disclosed compositions. It would not have been obvious, given the teachings of Nithianandam et al., to include an oxygen clathrate structure as required by the instantly claimed invention. 
Shimizu et al. teach a process in which catechol and 4-aminodiphenylamine are cured using hydrogen peroxide. See production example 5, column 41. Shimizu et al. fail to disclose the use of an oxygen clathrate structure. It would not have been obvious, based on the teachings of Shimizu et al., to produce a curable composition which includes an oxygen clathrate structure. 
Nguyen teaches enzyme-activated adhesives (abstract) composition comprising (a) water-soluble polymeric material comprising at least one nucleophilic polymer, (b) phenolic compound, and (c) an oxidizing component. See column 4, lines 1-5. Examples of the (c) oxidizing component include potassium dichromate; potassium permanganate; a mixture of hydrogen peroxide with a metal catalyst, said metal catalysts including ferric chloride, cobalt chloride, cupric chloride, and mixes thereof; or oxidases or peroxidases. See column 4, lines 12-35. Examples of the (a) water-soluble polymeric material comprising at least one nucleophilic polymer include polyvinyl amine alcohol which is an amine-based polymeric compound. See column 5, lines 65-67.  Examples of the (b) phenolic compound include catechins (see column 6, line 31). The compositions are used as adhesives (see entire reference). Nguyen fails to disclose that the compositions comprise an oxygen clathrate structure. It would not have been obvious, based on the teachings of Nguyen, to include an oxygen clathrate structure as required by the instantly claimed invention. 
Hwang et al. teach compositions comprising chitosan (an amine-based polymeric compound) and a catechol-based compound which is added to the chitosan. See abstract. Hwang et al. fails to disclose that the compositions comprise an oxygen clathrate structure. It would not have been obvious, based on the teachings of Hwang et al., to include an oxygen clathrate structure as required by the instantly claimed invention. 
Lee et al. teach adhesive hydrogel compositions comprising catechol-group-coupled chitosan. See abstract. Chitosan is an amine based polymeric compound. Lee et al. fails to disclose that the compositions comprise an oxygen clathrate structure. It would not have been obvious, based on the teachings of Lee et al., to include an oxygen clathrate structure as required by the instantly claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766